DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment filed December 13, 2021. The following rejections are overcome:
Claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor
Claims 1-9 under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2006/0216606 in view of Kawakami et al. U.S. Pub. 2009/0162750.
Claims 7-15 are allowed.  Claims 1-6 and newly added claims 16-21 are newly rejected as necessitated by amendment as follows:

Allowable Subject Matter
Claims 7-15 are allowed. The instant claims are allowable over the prior art of record, because the prior art is silent to a method for preparing an anode for fast-charging lithium ion batteries that exhibit a charging rate of at least 3C, the method comprising: milling initial silicon particles that are within a first organic solvent to provide 
The prior art, such as Kim et al. U.S. Pub. 2006/0216606, teaches an anode active material for fast-charging lithium ion batteries (anodes for lithium batteries; [0002]), the anode active material comprises silicon particles (silicon core particles; [0027] and Fig. 3 below) within a size range of 100-1200nm, coated by silver and/or tin particles within a size range of 20-500nm.  However, the reference does not teach or suggest wet milling the silicon with an organic solvent, and subsequently a second organic solvent to form the anode slurry to form a lithium ion battery exhibiting a charging rate of at least 3C. Therefore, the instant claims are patentably distinct over the prior art of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2006/0216606 in view of Kawakami et al. U.S. Pub. 2009/0162750.
claims 1 & 6, Kim teaches an anode active material for fast-charging lithium ion batteries (anodes for lithium batteries; [0002]), the anode active material comprising silicon particles (Silicon core particles; [0027] and Fig. 3 below) within a size range of 100-1200nm, coated by silver and/or tin particles within a size range of 20-500nm.  

    PNG
    media_image1.png
    209
    368
    media_image1.png
    Greyscale

With respect to the silicon particles being manufactured by milling initial silicon particles that are within a first organic solvent to provide the silicon particles, wherein the fast-charging lithium ion batteries exhibit a charging rate that exceeds 3C, is a process limitation in a product claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, so long as the product of the prior art is the same as that of the claims, the limitations are satisfied. Here, the silicon particle with silver and/or metal nanometer coating is the same as the anodic material set forth by Applicant. Furthermore, it would be reasonable to expect that the charging rate exceeds 3C, as “[where] [p]roducts of identical chemical composition cannot have mutually exclusive 
With respect to claims 4 & 5, anode slurry comprising 20-80 wt% of the anode active material (0.1 to 20% conductive material and balance active material; [0037]), conductive additives (Fig. 3 above and [0037]) and a binder [0044], with a solvent which is at least one of: water-based, protonated, and polar non-protic (distilled water; Example 1).   With respect to the coating and milling being executed while maintaining the silicon particles within the first organic solvent (claim 16); the anode active material being manufactured by coating the silicon particles by the silver and/or tin particles, wherein the milling is followed by removing the first organic solvent and wherein the coating is executed while the silicon particles are within a second organic solvent (claim 17); the second organic solvent differing from the first organic solvent (claim 18); the second organic solvent equaling the first organic solvent (claim 19);  the anode active material being manufactured by coating the silicon particles by the silver and/or tin particles and passivating the silicon particles before the coating (claim 20); the anode active material being manufactured by mixing the coated silicon particles with conductive additives and binders to provide a mixture and reducing the mixture (claim 20);  the limitations are a process limitation in  product claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, so long as the product of the prior art is the same as that of the claims, the limitations are satisfied. Here, the silicon particle with silver and/or metal nanometer coating is the same as the anodic material set forth by Applicant.  See Fig. 3.
Although Kim teaches tin coated particles as described in the rejection recited hereinabove, however the reference does not teach that the silicon particles have a size range of 100-1200nm, coated by silver and/or tin particles within a size range of 20-500nm (claim 1); the silver and/or tin particles are within a size range of 20-100nm (claim 2); and the silver and/or tin particles are within a size range of 20-50nm (claim 3).
Kawakami teaches that it is well known in the art to employ negative electrodes for lithium ion batteries including silicon having a particle size of 5nm to 200nm being coated with a metal oxide with a surface thickness of 1nm to 10 nm, suggesting a particle size of 1nm to 10nm (claim 1) the silver and/or tin particles are within a size range of 20-100nm (outer metal particle coating of 1nm to 10nm; [0089]; claim 2); the silver and/or tin particles are within a size range of 20-50nm (outer metal particle coating of 1nm to 10nm; [0089]; claim 3). See paragraph [0089]. 
Kim and Kawakami are analogous art from the same filed of endeavor, namely fabricating negative electrodes for lithium batteries, wherein the negative active material contains silicon particles coated with metal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the silicon particle size of 5nm to 
With respect to the silver and/or tin particles being within a size range of 20-100nm (claim 2); the silver and/or tin particles being within a size range of 20-50nm (claim 3), Kawakami suggests a particle size of 1nm to 10nm, equivalent to the coating thickness. Thus it would be obvious to employ size range of 20-100nm, and size range of 20-50nm in the anodic material of Kim in view of Kawakami, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  

Response to Arguments
	Applicant asserts that Kim et al. U.S. Pub. 2006/0216606 teaches generating a dry silicon and graphite powder without any solvent ([0029], [0078], [0083]; the milling lasted one hour without a solvent; Ex. 9).  This assertion is correct and the previously pending rejections have been reapplied in light of current amendments. Furthermore, the method limitations have been allowed as indicated above. However, adding wet milling to claim 1 (milling with an organic solvent) is a process limitation in a product claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, so long as the product of the prior art is the same as that of the claims, the limitations are satisfied. Here, the silicon particle with silver and/or metal nanometer coating is the same as the anodic material set forth by Applicant.

Conclusion
The prior art, such as TROEGEL et al. U.S. Pub. 2019/0177171, teaches the production of a Si-C composite particle (Abstract), wherein the silicon is milled without solvent. See paragraph [0070]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722